944 F.2d 912
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James O. KELLEY, Plaintiff-Appellant,v.ATTORNEY GENERAL OF the UNITED STATES, Department of Labor,Wage & Hour Division, Judge Van Antwerp, 36 District Court,Judge Byrd, Gerald R. Freeman, Office of Lawyer'sProfessional Responsibility, William J. Wernz, Office ofLawyer's Professional Responsibility, Postal Service,Claim's & Inquiry, Judge Edward L. Pillippine, US DistrictCourt-Eastern District MO, Michigan Bureau of Worker'sDisability Compensation, Harold G. Schenker, Ryder'sSystem's Inc., US Bankruptcy Court, Southern District of NewYork, State of Michigan-Kent, US Court of Appeals, FourthCircuit, US District Court, Alexandria, VA, Fairfax CountyGeneral District Court, Hashmatollah Ghassemi Dehkordi,Virginia Employment Commission, Department of SocialServices, Commonwealth of Virginia, Ms. S. Allan Alexander,Steve Acard, International Total Services, Defendants-Appellees.
No. 91-1232.
United States Court of Appeals, Federal Circuit.
July 8, 1991.

Before NIES, Chief Judge, and PAULINE NEWMAN and PLAGER, Circuit Judges.
ORDER
NIES, Chief Judge.


1
Appellant's complaint, filed in the United States District Court for the District of Columbia, was dismissed for failure to state a claim upon which relief can be granted.   Appellant then filed a notice of appeal indicating that the appeal should be directed to the United States Court of Appeals for the Federal Circuit.   However, the case was sent to the United States Court of Appeals for the District of Columbia Circuit.   Thereafter, the appeal was transferred by the Clerk of the Court to this court in accordance with the notice.


2
Upon consideration of appellant's complaint, we discern no basis for jurisdiction in this court.   Accordingly, this appeal is DISMISSED.